UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MOHAMMED ABDULLAH MOHAMMED
BA ODAH, el al.,

Petitioners,
Civil Action No. 06-1668 (TFH)

FILED
11111111121)11

x Cterk, U.S. Déstrict & Bankruptcy
Courts for the District of Co|umbia

v.
BARACK H. OBAMA, et al.,

Respondents.

ORDER GRANTING PETITIONER’S
UNOPPOSED MOTION TO VOLUNTARILY DlSMISS
HABEAS PETITION WITHOUT PREJUDICE

Upon consideration of Petitioner Tariq Ali Abdullah Ahmed Ba Odah’s
Unopposed Motion to Voluntarily Dismiss Habeas Petition Without Prejudice, it is
hereby

ORDERED that the motion is GRANTED and his petition is hereby dismissed
without prejudice lt is further

ORDERED that the Protective Order and Procedures for Counsel Access to
Detainees at the United States Naval Base in Guantanam0 Bay, issued by Judge Hogan
on September ll, 20()8, in In re: Guantanamo Bay Detainee Litigatiori, No. ()8-MC-442
(TFH) (D.D.C.) (O8-MC-0442 Dkt. No. 235), and entered in this case (Dkt. No. 37) on
that date (the "Protective Order"), shall remain in effect and continue to govern

Petitioner’s access to counsel while he remains confined at Guantanamo Bay and has the

Case 1:06-cv-0l668-TFH Document 270 Fi|ed 03/03/14 Page 5 of 5

right to seek further relief by habeas corpus, whether or not he actually continues
to have a petition pending before the Court. lt is further

ORDERED that this Order is without prejudice to the parties’ rights to seek to set
aside, modify, or otherwise obtain relief from any provision herein or of the Protective
Order on any ground that could be or could have been raised at any time. lt is further

ORDERED that the Court shall retain jurisdiction to enforce the terms of this
Order.

lt is so ORDERED.

Dated this 7 day of l4.

Honorable Thomas F. H
Senior U.S. District Jud e